— Judgment unanimously affirmed. Memorandum: Defendant contends that the circumstantial evidence was not legally sufficient to support his conviction of arson in the third degree (Penal Law § 150.10). Viewing the evidence, as we must, in the light most favorable to the People and granting it all reasonable inferences (see, People v Ford, 66 NY2d 428, 437), we conclude that a valid line of reasoning exists whereby a rational trier of fact could have found defendant guilty of the crime charged beyond a reasonable doubt (People v Bleakley, 69 NY 490, 495). Defendant was the only person present in the building at the time of the fire. He acknowledged that earlier that morning he had been in the basement where gasoline was found. He was seen removing items from the house shortly before the fire and had taken out a renter’s insurance policy the day before the fire. This evidence was sufficient to sustain the conviction (see, People v Sundholm, 105 AD2d 1072; People v Feurstein, 74 AD2d 853).
We have reviewed defendant’s remaining contention and *958find it to be without merit. (Appeal from judgment of Supreme Court, Erie County, Wolfgang, J. — arson, third degree.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.